Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 3/19/2021. Claims 1-7, 9-14 and 16-22 have been examined. Claims 1, 3, 10-11 and 13-14 have been amended. Claims 8 and 15 have been cancelled. Claims 21-22 have been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 3/19/2021 has been entered.

Response to Amendments
Applicant’s amendment on Claim Objection:
Prior claim objection for claim 1 has been withdrawn because the claims have been amended.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103: 
Applicant’s arguments, see pages 6-10, filed on 3/19/2021, with respect to the rejection(s) of claims 1-7, 9-14 and 16-22 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of True et al. Publication No, US 2009/0041041 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9-14, 16-17 and 19-22 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuca et al. Patent No. US 6,201,797 B1 (Leuca hereinafter) in view of Frisco et al. Publication No. US 2009/0100476 A1 (Frisco hereinafter) and True et al. Publication No, US 2009/0041041 A1 (True hereinafter)

Regarding claim 1,
Leuca teaches a system for distributing data to devices on-board a vehicle (col 2 lines 57-60 and Fig. 1 – system 10), the system comprising:
a switching component disposed on-board the vehicle (col 3 lines 45-56 and Fig. 1 – data server 12 disposed on-board the aircraft) and including a plurality of external interfaces to communicatively connect the switching component with a plurality of bearers external to the vehicle (col 3 lines 59-63 and Fig. 1 -  and an on-board network interface to communicatively connect the switching component with a communication network on-board the vehicle (col 3 lines 30-44 and Fig. 1 - a plurality of airborne data terminals 11, each of which are connected to a data server 12 by an internal data pipe 13, such as an Ethernet). 
the on-board communication network supporting one or more user devices on-board the vehicle (col 3 lines 30-44 and Fig. 1 - data terminals 11 can be data terminals 11a, 11b and 11c that are used by flight crew and personnel and data terminals 11e, 11f and 11g that are used by passengers).
the switching component being an on-board information distribution device configured to at least one of configured to:
switch first data that is received, via the on-board network interface and the on-board communication network, from a first on-board device to a first external interface of the plurality of external interfaces for delivery from the vehicle via a first bearer of the plurality of bearers (col 3 lines 59-67 - Network interface circuit 14 connects data server 12 to internal data pipe 13 and provides data packets received from data pipe 13 to router 15. Router 15 uses a routing table that is stored in routing table database 16 for directing data packets received from terminals 11a-11f to an appropriate data transport interface circuit 17-20 based on a requested data service for subsequent transmission to a particular bearer service).
OR
switch second data that is received, via the on-board network interface and the on-board communication network, from a second on-board device to a second external interface of the plurality of external interfaces for delivery from the vehicle via a second bearer of the plurality of bearers. 
Leuca does not explicitly teach 

at least one of the first bearer for delivering the first data from the vehicle or the second bearer for delivering the second data from the vehicle selected based on a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle and a plurality of different data characteristics, the set of selection rules indicating, for a plurality of current conditions associated with the vehicle and one or more characteristics of the data to be delivered from the vehicle, a respective relative importance of each selection criterion amongst a plurality of selection criteria for the plurality of current conditions and the one or more characteristics of the data to be delivered from the vehicle, and at least one of the current conditions detected by the vehicle.

Frisco teaches:

at least one of the first bearer for delivering the first data from the vehicle or the second bearer for delivering the second data from the vehicle (Para 0063 - any one of the passengers on-board the aircraft 120 can shop for a variety of different items using their PED 130.  Once a passenger selects an item for purchase, the transaction can be completed in real time while being airborne via the purchase acceptance controller 190 communicating over the air-to-ground link 200… or via the ground data link 174 once the aircraft 120 is on the ground) selected based on a set of selection rules (Para 0110 - the on-board server 162 selects the appropriate air interface standard based on proximity to a particular network. This decision may also be based on the bandwidth that is available, location of the aircraft 120 as determined by GPS, and whether the aircraft is taking off or landing. For example, when the aircraft 120 is on the ground, the ground data link interface 180 is selected. When airborne, the network selection controllers 192, 194 select either the air-to-ground interface 200 or a satellite interface 252, 254 depending on traffic demands, or both).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.
True teaches:

a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle (Para 0025-0026, 0030 and Fig. 3 – As shows at fig. 3, Network Selection and Management Function Block 302 selects a particular Network Interface 212 to send/receive massage to/from the aircraft based on a combination of message routing rule, network selection rule and aircraft state information. For example, as showed in table 3, the rule for network solution indicates that: WiMax network is selected to use when the aircraft is: (i) descent and (ii) within 15 miles of destination airport) and a plurality of different data characteristics (Para 0025-0026 and 0029 – beside the possible conditions of the aircraft, the rules for selection a particular communication network are also based on a plurality of different data characteristics such as different data types that to be delivered from the vehicle. For example, as showed in table 2, application 1, type 1 message can use any ACARS or IP sub-network with High priority AOC messages; while Application 1, type 2 messages can only use ACARS VHF or IP with Moderate priority messages; and Application 1, type 3 are held until Wi-Fi network detected with Low priority AOC messages), the set of selection rules indicating, for a plurality of current conditions associated with the vehicle and one or more characteristics of the data to be delivered from the vehicle, a respective relative importance of each selection criterion amongst a plurality of selection criteria for the plurality of current conditions and the one or more characteristics of the data to be delivered from the vehicle, and at least one of the current conditions detected by the vehicle (Para 0029-0030 – Table 2 shows a set of selection rules indicating a respective relative importance (high/low priority) of each type of data to be delivered from/to the aircraft (for example, application 1, type 1 message can use any ACARS or IP sub-network with High priority AOC messages; while Application 1, type 2 messages can only use ACARS VHF or IP with Moderate priority messages; and Application 1, type 3 are held until Wi-Fi network detected with Low priority AOC messages), which is combined with table 3 that shows a set of selection rules for selection a particular network interface 212 to send/receive massage to/from the aircraft based on aircraft state information (for example, WiMAX network is selected to use when the aircraft is: (i) descent and (ii) within 15 miles of destination airport).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of True. The motivation for doing so is to provide data to and from an aircraft based on the latest prescribed criteria when the prescribed criteria changes over a plurality of flight phases of the craft.


Regarding claim 2, the system of claim 1,
Leuca teaches
wherein the switching component is further configured to at least one of: switch third data received, onto the vehicle via the first bearer and the first external interface, to the on-board network interface, the third data destined for the first on-board device (col 5 lines 29-49 - a laptop computer on airplane 40 receives the requested data from DBS interface circuit 20, router 15 and internal data pipe 13).
Or

switch fourth data received, onto the vehicle via the second bearer of the plurality of bearers and the second external interface, to the on-board network interface, the fourth data destined for the first on-board device.


Regarding claim 3, the system of claim 1,


a bearer selection engine on-board the vehicle and configured to (i) select the first bearer for delivering the first data from the vehicle or the second bearer for delivering the second data from the vehicle (Para 0015 and Fig. 2 - the laptop computer sends a request to a particular website on Internet 2 via NATS system 31), and (ii) select another bearer for receiving data onto the vehicle, the selected bearer for receiving data onto the vehicle being different than the selected bearer for delivering data from the vehicle (Para 0015 and Fig. 2 - the desired website responds to the data request by sending the data requested to an access management server 33 that is connected to a DBS system 29. The requested data is transmitted from a ground station 29a to DBS satellite 29b, then to aircraft 40),

Leuca does not explicitly teach 

wherein the plurality of the current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination point to a destination point.

Frisco teaches:

wherein the plurality of the current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination point to a destination point (Para 0066 - While in flight, the current location of the aircraft 120 can be displayed.  Flight information 205 may also be displayed. The current location of the aircraft 120 may be provided by a position determining device/flight path determining 191, such as a GPS system carried by the aircraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.  

Regarding claim 4, the system of claim 1,
Leuca does not explicitly teach 

wherein at least one of the selection of the first bearer or the selection of the second bearer is based on at least one of a cost of using the first bearer or a cost of using the second bearer.

Frisco teaches:

wherein at least one of the selection of the first bearer or the selection of the second bearer is based on at least one of a cost of using the first bearer or a cost of using the second bearer (Para 0112 - If someone tries to send a large attachment on their email over the narrow band link, or they are video/audio streaming, then access will be or charged for a premium service for large data transfers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.  

Regarding claim 5, the system of claim 4,
Leuca does not explicitly teach 

wherein the at least one of the selection of the first bearer or the selection of the second bearer is further based on at least one of a throughput of the first bearer or a throughput of the second bearer.

Frisco teaches:

wherein the at least one of the selection of the first bearer or the selection of the second bearer is further based on at least one of a throughput of the first bearer or a throughput of the second bearer (Para 0084 - the network selection controllers 192, 194 may be used to determine whether to send data communications to the PEDs 130 through the air-to-ground transceiver 152 or the satellite receiver 242 based on a needed channel capacity of the data communications to be sent or congestion on a link).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.  

Regarding claim 6, the system of claim 1,
Leuca teaches
wherein the first bearer includes a first link to a first cell site, and the second bearer includes a second link to a second cell site (col 4 lines 8-45 and Fig. 1 - gate link interface circuit 17 provides well-known interface functions for an air link through an antenna 21 directly to a ground-based gateway 22; and  NATS interface circuit 19 provides well-known interface functions for an air link through an Aircraft 

Regarding claim 7, the system of claim 1,
Leuca teaches
wherein the first bearer includes a first link to a cell site and the second bearer includes a second link to a satellite (col 4 lines 8-26 and Fig. 1 - gate link interface circuit 17 provides well-known interface functions for an air link through an antenna 21 directly to a ground-based gateway 22; and Satellite Interface Circuit (SIC) 18 provides well-known interface functions for an air link through an antenna 23 to a satellite network 24).


Regarding claim 9, the system of claim 1,
Leuca does not explicitly teach 

the on-board communication network is a first on-board communication network included in a plurality of communication networks on-board the vehicle.

the on-board network interface of the switching component is a first on-board network interface included in a plurality of on-board network interfaces of the switching component.

the switching component is further configured to switch third data received via the first bearer or via the second bearer to a second on-board network interface communicatively connecting the switching component to a second on-board communication network, the third data destined for an on-board device communicatively connected to the second on-board communication network.

Frisco teaches:

the on-board communication network is a first on-board communication network included in a plurality of communication networks on-board the vehicle; and the on-board network interface of the switching component is a first on-board network interface included in a plurality of on-board network interfaces of the switching component (Para 0108 - The data is provided to passenger PEDs 130 using Wi-Fi/ WiMax or Ethernet network with corresponding interfaces as showed on Fig. 9)

the switching component is further configured to switch third data received via the first bearer or via the second bearer to a second on-board network interface communicatively connecting the switching component to a second on-board communication network, the third data destined for an on-board device communicatively connected to the second on-board communication network (Para 0108 - The data is provided to passenger PEDs 130 using Wi-Fi or WiMax distribution via the access points 160. Video and data is provided to an Ethernet distribution 320 for distributing throughout the aircraft as part of the in-flight entertainment system)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca  to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.

Regarding claim 10, the system of claim 9,
Leuca does not explicitly teach 

wherein at least one of the first on-board communication network or the second on-board communication network is a wired communication network.

Frisco teaches:

wherein at least one of the first on-board communication network or the second on-board communication network is a wired communication network (Para 0108 - Video and data is provided to passenger PEDs 130 using an Ethernet link as showed at Fig. 9)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.

Regarding claim 11,
Leuca teaches a switching device disposed on-board a vehicle (col 3 lines 45-56 and Fig. 1 – data server 12 disposed on-board the aircraft), the switching device comprising:
a plurality of external interfaces communicatively connecting the switching device with a plurality of bearers external to the vehicle (col 3 lines 59-63 and Fig. 1 - data server 12 includes a plurality of data transport interface circuits 17-20 
an on-board network interface communicatively connecting the switching device with a communication network on-board the vehicle (col 3 lines 30-44 and Fig. 1 - a plurality of airborne data terminals 11, each of which are connected to a data server 12 by an internal data pipe 13, such as an Ethernet. Data terminals 11 can be data terminals 11a, 11b and 11c that are used by flight crew and personnel and data terminals 11e, 11f and 11g that are used by passengers).
an information routing engine (col 3 lines 59-60 and Fig. 1 – router 15) comprising first computer-executable instructions stored on one or more tangible computer storage media and executable by one or more processors to at least one of: 
route first data that is received, by the switching device at the on-board network interface, to a first external interface of the plurality of external interfaces for delivery from the vehicle via a first bearer of the plurality of bearers, the first data generated by a first on- board device communicatively connected to the on-board communication network (col 3 lines 59-67 - Network interface circuit 14 connects data server 12 to internal data pipe 13 and provides data packets received from data pipe 13 to router 15. Router 15 uses a routing table that is stored in routing table database 16 for directing data packets received from terminals 11a-11f to an appropriate data transport interface circuit 17-20 based on a requested data service for subsequent transmission to a particular bearer service).
OR
route second data that is received, by the switching device at the first on-board network interface to a second external interface of the plurality of external interfaces for delivery from the vehicle via a second bearer of the plurality of bearers, the second data generated by the first on-board device or by a second on-board device communicatively connected to the on-board communication network. 
Leuca does not explicitly teach 

a bearer selection engine comprising second computer-executable instructions stored on the one or more tangible computer storage media and executable by the one or more processors to select at least one of the first bearer for delivery of the first data from the vehicle or the second bearer for delivery of the second data from the vehicle based on a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle and a plurality of different data characteristics, the set of selection rules indicating, for a plurality of current conditions associated with the vehicle and one or more characteristics of the data to be delivered from the vehicle, a respective relative importance of each selection criterion amongst a plurality of selection criteria for the plurality of current conditions and one or more characteristics of the data, and at least one of the current conditions detected by the vehicle.

Frisco teaches:

a bearer selection engine (Para 0050 – The aircraft-based data traffic controller 158 is for selectively allocating data communications channel capacity between the aircraft and the ground-based base stations 140) comprising second computer-executable instructions stored on the one or more tangible computer storage media and executable by the one or more processors to select at least one of the first bearer for delivering the first data from the vehicle or the second bearer for delivering the second data from the vehicle (Para 0063 - any one of the passengers on-board the aircraft 120 can shop for a variety of different items using their PED 130.  Once a passenger selects an item for purchase, the transaction can be completed in real time while being airborne via the purchase acceptance controller 190 communicating over the air-to-ground link 200… or via the ground data link 174 once the aircraft 120 is on the ground) based on a set of selection rules (Para 0110 - the on-board server 162 selects the appropriate air interface standard based on proximity to a particular network. This decision may also be based on the bandwidth that is available, location of the aircraft 120 as determined by GPS, and whether the aircraft is taking off or landing. For example, when the aircraft 120 is on the ground, the ground data link interface 180 is selected. When airborne, the network selection controllers 192, 194 select either the air-to-ground interface 200 or a satellite interface 252, 254 depending on traffic demands, or both).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.
True teaches:

a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle (Para 0025-0026, 0030 and Fig. 3 – As shows at fig. 3, Network Selection and Management Function Block 302 selects a particular Network Interface 212 to send/receive massage to/from the aircraft based on a combination of message routing rule, network selection rule and aircraft state information. For example, as showed in table 3, the rule for network solution indicates that: WiMax network is selected to use when the aircraft is: (i) descent and (ii) within 15 miles of destination airport) and a plurality of different data characteristics (Para , the set of selection rules indicating, for a plurality of current conditions associated with the vehicle and one or more characteristics of the data to be delivered from the vehicle, a respective relative importance of each selection criterion amongst a plurality of selection criteria for the plurality of current conditions and the one or more characteristics of the data to be delivered from the vehicle, and at least one of the current conditions detected by the vehicle (Para 0029-0030 – Table 2 shows a set of selection rules indicating a respective relative importance (high/low priority) of each type of data to be delivered from/to the aircraft (for example, application 1, type 1 message can use any ACARS or IP sub-network with High priority AOC messages; while Application 1, type 2 messages can only use ACARS VHF or IP with Moderate priority messages; and Application 1, type 3 are held until Wi-Fi network detected with Low priority AOC messages), which is combined with table 3 that shows a set of selection rules for selection a particular network interface 212 to send/receive massage to/from the aircraft based on aircraft state information (for example, WiMax network is selected to use when the aircraft is: (i) descent and (ii) within 15 miles of destination airport).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of True. The motivation for doing so is to provide data to and from an aircraft based on the latest prescribed criteria when the prescribed criteria changes over a plurality of flight phases of the craft.


Regarding claim 12, the switch device of claim 11,
Leuca teaches
wherein the first computer-executable instructions of the information routing engine are further executable by the processor to route third data that is received, onto the vehicle via the second bearer and the second external interface, to the on-board network interface, the third data destined for the first on-board device (col 5 lines 29-49 - a laptop computer on airplane 40 receives the requested data from DBS interface circuit 20, router 15 and internal data pipe 13).


Regarding claim 13, the switch device of claim 11,
Leuca does not explicitly teach 

wherein the plurality of current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination point to a destination point.

Frisco teaches:

wherein the plurality of current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination point to a destination point (Para 0066 - While in flight, the current location of the aircraft 120 can be displayed.  Flight information 205 may also be displayed. The current location of the aircraft 120 may be provided by a position determining device/flight path determining 191, such as a GPS system carried by the aircraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.  

Regarding claim 14, the switch device of claim 11,
Leuca does not explicitly teach 

wherein at least one of the selection of the first bearer or the selection of the second bearer is based on at least one of a cost of using the first bearer, a cost of using the second bearer, a throughput of the first bearer, or a throughput of the second bearer.

Frisco teaches:

wherein at least one of the selection of the first bearer or the selection of the second bearer is based on at least one of a cost of using the first bearer, a cost of using the second bearer, a throughput of the first bearer, or a throughput of the second bearer (Para 0112 - If someone tries to send a large attachment on their email over the narrow band link, or they are video/audio streaming, then access will be or charged for a premium service for large data transfers; and Para 0084 - the network selection controllers 192, 194 may be used to determine whether to send data communications to the PEDs 130 through the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.  

Regarding claim 16, the switch device of claim 11,
Leuca teaches
wherein the first bearer includes a first link to a first cell site, and the second bearer includes a second link to a second cell site (col 4 lines 8-45 and Fig. 1 - gate link interface circuit 17 provides well-known interface functions for an air link through an antenna 21 directly to a ground-based gateway 22; and  NATS interface circuit 19 provides well-known interface functions for an air link through an Aircraft Communication Unit (ACU) 496 NATS unit 25 and an antenna 26 to a gateway 27 of an NATS-type system 31).


Regarding claim 17, the switch device of claim 11,
Leuca teaches
wherein the first bearer includes a first link to a cell site and the second bearer includes a second link to a satellite (col 4 lines 8-26 and Fig. 1 - gate link interface circuit 17 provides well-known interface functions for an air link through an antenna 21 directly to a ground-based gateway 22; and  Satellite Interface Circuit (SIC) 18 provides well-known interface functions for an air link through an antenna 23 to a satellite network 24).


Regarding claim 19, the switch device of claim 11,
Leuca teaches
wherein at least one of the first bearer or the second bearer has a respective bandwidth that supports streaming data (col 5 lines 60-65 - The bandwidth available with the two-way broadband satellite systems supports applications, such as video conferencing, high-quality video, high-speed Internet, and virtual LAN to the aircraft).


Regarding claim 20, the switch device of claim 11,
Leuca does not explicitly teach 

the switching device comprises a plurality of on-board network interfaces communicatively connecting the switching device with a plurality of on-board communication networks.

the information routing engine is further configured to switch fifth data received onto the vehicle via the first bearer or via the second bearer to another on-board network interface communicatively connecting the switching device to another on-board communication network, the fifth data destined for an on-board device communicatively connected to the another on-board communication network.

the on-board communication network is a wireless communication network.

Frisco teaches:

the switching device comprises a plurality of on-board network interfaces communicatively connecting the switching device with a plurality of on-board communication networks (Para 0108 - The data is provided to passenger PEDs 130 using Wi-Fi/ WiMax or Ethernet network with corresponding interfaces as showed on Fig. 9)

the information routing engine is further configured to switch fifth data received onto the vehicle via the first bearer or via the second bearer to another on-board network interface communicatively connecting the switching device to another on-board communication network, the fifth data destined for an on-board device communicatively connected to the another on-board communication network (Para 0108 - The data is provided to passenger PEDs 130 using Wi-Fi or WiMax distribution via the access points 160. Video and data is provided to an Ethernet distribution 320 for distributing throughout the aircraft as part of the in-flight entertainment system)

the on-board communication network is a wireless communication network (Para 0108 - The data is provided to passenger PEDs 130 using Wi-Fi or WiMax distribution via the access points 160)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Frisco. The motivation for doing so is to get a full benefits of an aircraft in-flight entertainment system.

Regarding claim 21, the system of claim 1,
Leuca does not explicitly teach 

wherein the plurality of different data characteristics includes two or more of: a content of data, a priority of data relative to respective priorities of other data, or a delivery urgency of data relative to respective delivery urgencies of the other data.

True teaches:

wherein the plurality of different data characteristics includes two or more of: a content of data, a priority of data relative to respective priorities of other data, or a delivery urgency of data relative to respective delivery urgencies of the other data (Para 0029 – as shows at table 2, application 1, type 1 message can use any ACARS or IP sub-network with High priority AOC messages; while Application 1, type 2 messages can only use ACARS VHF or IP with Moderate priority messages and Application 1, type 3 are held until Wi-Fi network detected with Low priority AOC messages)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of True. The motivation for doing so is to provide data to and from an aircraft based on the latest prescribed criteria when the prescribed criteria changes over a plurality of flight phases of the craft.

Regarding claim 22, the switch device of claim 11,
Claim 22 is analyzed and interpreted as a switch device of claim 21.


Claim 18 is rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuca in view of Frisco and True, and further in view of Mitchell Publication No. US 2014/0004853 A1 (Mitchell hereinafter).

Regarding claim 18, the switch device of claim 11,
Leuca does not explicitly teach 

wherein at least one of the first bearer or the second bearer supports LTE (Long Term Evolution).

Mitchell teaches:

wherein at least one of the first bearer or the second bearer supports LTE (Long Term Evolution) (Para 0026 - the native nodes 102 and augmented nodes 114 of the communications network may be configured to provide 4G /LTE communication service to the ground-based communications devices 104 using a standard 4G /LTE frequency band for the downlink)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Leuca to include the teachings of Mitchell. The motivation for doing so is to get higher speed of data transfer, lower latency and improved spectrum efficiency as increasing overall network capacity.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445